DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-15 are currently under examination.
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 02/28/2019 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/KR2017/006256, filed 06/15/2017, is acknowledged.
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to REPUBLIC OF KOREA, 10-2016-0111113, filed 08/30/2016 acknowledged. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 
Claim 9 initially recites “one or more lesions” then recite “the lesion” and then go back to reciting “the one or more lesions” and then to “the lesion”. It is therefore unclear to which “lesion” the limitations are directed to. Clarification is requested via amendments.
Claim 10 recite “the lesion”. Consequently to claim 9, it is unclear which “lesion” is considered for the limitation. Clarification is requested via amendments.
Claim 11 recites “one or more lesions”. Similarly to claim 9, it is unclear if claim 11 is directing the limitation to another set of “one or more lesions”. Clarification is requested via amendments.
Claim 12 recites “at least one lesion selected from one or more lesions”. Similarly it is unclear if claim 12 is directing the limitation to another set of “one or more lesions”. Clarification is requested via amendments.
Claim 13 recites “one or more lesions”. Similarly it is unclear if claim 13 is directing the limitation to another set of “one or more lesions”. Clarification is requested via amendments.
Claim 14 recites “a lesion”. Similarly it is unclear if claim 14 is directing the limitation to another “lesion” from those claimed in claim 9. Clarification is requested via amendments.
Claim 15 recites “at least one lesion” and “one or more lesions”. It is unclear if the “one of more lesions” is another set of lesions different from the “lesion” claimed in claim 14. Clarification is requested via amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kensho (2007 JP2007050045A; Pub.Date 2007-03-01; Fil.Date 2005-08-16) in view of Hiromichi et al. (WO2007026598A1; Pub.Date 2007-03-08; Fil.Date 2006-08-24).
Regarding claim 1, Kensho teaches a magnetic resonance imaging (MRI) apparatus ([0003] image diagnosis performed using an MRI apparatus with analysis of tomographic image from MRI [0010]-[0011]) comprising: an image processor ([0009] computer) configured to generate a cross-sectional image of an object ([0009]-[0011] “section display means for displaying a plurality of sectional images of a 3 dimensional medical image obtained by photographing an object” therefore to generate cross-sectional image of the object) and configured to detect a lesion contained in the cross-sectional image and a size of the lesion ([0013]-[0014] with “the diagnostic information includes a size of the region of interest. The determination means may determine that a cross-sectional image within a predetermined range from a cross-sectional image indicating the region of interest corresponding to the size is a cross-sectional image related to the region of interest” and “The region of interest may be a candidate region of a lesion”, and claims 1-4 with Fig. 2 with [0022]-[0023] “using a mouse” as pointing and a display configured to display the cross-sectional image and a marker indicating the lesion, wherein the display displays the marker in the vicinity of the lesion ([0023] display device for displaying a plurality of cross-sectional images, with claims 1-4 and Figs.1 and 2 “A section display means for displaying a plurality of sectional images of the 3 dimensional medical image”, “a region-of-interest position display unit for displaying a position of a region of interest on a cross-sectional image other than a cross-sectional image indicating the region of interest.” with ROI indicator as boundary of the ROI), [...and when the cross-sectional image is a cross-sectional image showing the largest size of the lesion, configured to display a first color marker in the vicinity of the lesion, and when the cross-sectional image is not a cross-sectional image showing the largest size of the lesion, configured to display a second color marker in the vicinity of the lesion...].
While Kensho teaches a plurality of cross-sectional images with the identified region of interest being displayed on the display device ([0023]), Kensho does not specifically teach the display device configured to display a first color marker in the vicinity of the lesion within the cross-sectional image with the largest size of the lesion and a second color marker in the vicinity of the lesion when the cross-sectional image is not the cross-sectional image with the largest size of the legion as in claim 1.
However, Hiromichi teaches within the same field of endeavor of image processing of magnetic resonance images (Title, abstract) the use of color arrow as marker (Fig.10 and [0053]) for indicating the location of an aneurysm as interpreted as a lesion/abnormality within the region in order to distinguish the cerebral aneurysm from the normal or other regions, wherein the teacher image interpreted as the image processor is analyzing the aneurysm with performing thresholding on several parameters such as the size, sphericity degree and vector concentration to characterize the aneurysm ([0050]) with reporting the analysis with different color arrow as marker in the vicinity of the aneurysm marking/indicating the location of the aneurysm within the cross-sectional image with the color of the arrow changing to red or blue depending of the values when the cross-sectional image is a cross-sectional image showing the largest size of the lesion, configured to display a first color marker in the vicinity of the lesion, and when the cross-sectional image is not a cross-sectional image showing the largest size of the lesion, configured to display a second color marker in the vicinity of the lesion as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Kensho when the cross-sectional image is a cross-sectional image showing the largest size of the lesion, configured to display a first color marker in the vicinity of the lesion, and when the cross-sectional image is not a cross-sectional image showing the largest size of the lesion, configured to display a second color marker in the vicinity of the lesion, since one of ordinary skill in the art would recognize that different color arrow such a color coded arrow as indicator marker of a degree of geometrical characteristic of a lesion within cross sectional diagnostic image was known in the art as taught by Hiromichi. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Hiromichi and Kensho both teach the analysis of lesions/abnormalities within magnetic resonance imaging for medical diagnosis. The motivation would have been to ideally provide visual information to the clinician to assess the degree of clinical importance about the lesion via color coded visual indicator/arrow, as suggested by Hiromichi ([0054]).
Regarding the dependent claims 2-5, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Kensho and Hiromichi.
Regarding claim 2, Kensho teaches that the clinician/doctor is successively displaying cross-sectional images with the identification of the lesion using the section display means ([0030] means 20 “the doctor displays the next cross-sectional image on the screen by the section display  inputter configured to receive a cross-section change command from a user, wherein the image processor generates a plurality of cross-sectional images, and when the cross-section change command is input, the display displays other cross-sectional image of the object as claimed.
Regarding claim 3, as discussed in claim 1, Hiromichi teaches the use of a color coded arrow placed in the vicinity of the region of interest or lesion as color marker with specific color attached to the geometric characteristic of the lesion ([0050]-[0054] and Fig.10).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Kensho and Hiromichi with the display displays the first color marker or the second color marker in the vicinity of a lesion according to the size of the lesion contained in the other cross-sectional image, since one of ordinary skill in the art would recognize that different color arrow such a color coded arrow as indicator marker of a degree of geometrical characteristic of a lesion within cross sectional diagnostic image was known in the art as taught by Hiromichi. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Hiromichi and Kensho both teach the analysis of lesions/abnormalities within magnetic resonance imaging for medical diagnosis. The motivation would have been to ideally provide visual 
Regarding claim 4, as discussed in claim 3, Hiromichi teaches the use of a keyboard and mouse for inputting controls to operate the apparatus ([0025]-[0029]) such as marking a lesion ([0029]), wherein one of ordinary skill in the art would know that it is routine and conventional in the art that a mouse or a keyboard as part of general technical design would have a trackball or a scroll wheel for performing their function as part of their structure as directing the command via a GUI therefore reading on the inputter comprises a trackball or a scroll wheel, and the inputter receives an operation of the trackball or an operation of the scroll wheel by a user, as the input of the cross-section change command as claimed.
Regarding claim 5, as discussed for claim 3, Kensho teaches the medical practitioner using a directing means via a mouse ([0029]-[0030] directing means 30) to mark a lesion or region of interest within a cross-sectional image and the following ones ([0029]-[0030]) for the display to display the ROI or lesion via the display means reading ([0023] and [0029] and Fig.2 cross-sectional display means 20 and using a mouse therefore on an inputter configured to receive a lesion designation command about at least one point on the cross-sectional image, from a user, wherein the display displays a marker in the vicinity of the designated point according to the lesion designation command as claimed.
Regarding claim 8, while Hiromichi is teaching the interface with the medical practitioner as discussed above, Kensho teaches that the lesion position or position of the cerebral aneurysm is identified from the marker position and therefore presented to the medical practitioner ([0055] and Fig.10) therefore reading on an inputter configured to receive any one lesion selected from the lesions, wherein the image processor detects any one of a diameter, volume, density and position of the selected lesion, and the display displays any one of the diameter, volume, density and position as claimed.

6 is rejected under 35 U.S.C. 103 as being unpatentable over Kensho (2007 JP2007050045A; Pub.Date 2007-03-01; Fil.Date 2005-08-16) in view of Hiromichi et al. (WO2007026598A1; Pub.Date 2007-03-08; Fil.Date 2006-08-24) as claimed in claims 1-5, 8 and further in view of PeuRaBin et al. (KR1020150085462; Pub.Date 07-23-2015; Fil.Date 11-11-2014).
Kensho and Hiromichi teach an MRI apparatus and method of using it as set forth above.
Kensho and Hiromichi do not specifically teach the image processor generates first and second cross-sectional images indicating the same cross-section of the object, in different image modes, and the display displays the first and second cross-sectional images on first and second sections, respectively as in claim 6.
However, PeuRaBin teaches within the same field of endeavor of diagnostic MRI (Title and abstract and [0004] and [0016]) the use of a user interface ([0012]) for providing the display (Fig. 18 screen 1800) displaying a first cross-sectional image (Fig. 18 810) with the identification of a diseased area being extract as first area ([0311] 820) with outputting a second list ([0405]-[0047] and Fig. 18 second list 1810) with reconstructed cross-sectional image ([0405]-[0047] and Fig. 18 with 1820 and 1830) corresponding to a T1 enhanced cross-sectional image ([0405]-[0047] and Fig. 18 image 710) and to a T2 enhanced cross-sectional image ([0405]-[0410] and Fig. 18 image 720) being side by side displayed on the screen, therefore teaching the image processor generates first and second cross-sectional images indicating the same cross-section of the object, in different image modes, and the display displays the first and second cross-sectional images on first and second sections, respectively as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Kensho and Hiromichi with the image processor generates first and second cross-sectional images indicating the same cross-section of the object, in different image modes, and the display displays the first and second cross-sectional images on first and second sections, respectively, since one of ordinary skill in the art .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kensho (2007 JP2007050045A; Pub.Date 2007-03-01; Fil.Date 2005-08-16) in view of Hiromichi et al. (WO2007026598A1; Pub.Date 2007-03-08; Fil.Date 2006-08-24) as claimed in claims 1-5, 8 and further in view of Burla et al. (USPN 20070038084 A1; Pub.Date 02/15/2007; Fil.Date 08/15/2005).
Kensho and Hiromichi teach an MRI apparatus and method of using it as set forth above.
Kensho and Hiromichi do not specifically teach an inputter configured to receive a change command of sensitivity detecting the lesion, from a user, wherein the image processor changes a sensitivity detecting a lesion present in the cross-sectional image, based on the change command of sensitivity as in claim 7.
However, Burla teaches within the same field of endeavor of MRI imaging (Title and abstract and [0048]) the determination of the different anatomical region of a patient is optimized using a user-adjustable sensitivity parameter ([0019]) as a common practice for adjustments to avoid noises and artifacts ([0019]) therefore teaching an inputter configured to receive a change command of sensitivity detecting the lesion, from a user, wherein the image processor changes 
 Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Kensho and Hiromichi with an inputter configured to receive a change command of sensitivity detecting the lesion, from a user, wherein the image processor changes a sensitivity detecting a lesion present in the cross-sectional image, based on the change command of sensitivity, since one of ordinary skill in the art would recognize that using a user-adjustable sensitivity parameter for imaging the anatomical region of a patient was known in the art, as taught by Burla. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Burla and Kensho both teach imaging with the magnetic resonance imaging for medical diagnosis. The motivation would have been to ideally provide a user interface for better imaging of the different regions of interest from the patient by minimizing noises and artifacts, as suggested by Burla ([0019]).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kensho (2007 JP2007050045A; Pub.Date 2007-03-01; Fil.Date 2005-08-16) in view of Park et al. (KR1020160046625; Pub.Date 04/29/2016; Fil.Date 10/21/2014) and in view of Kaufman et al. (USPN 20030016850 A1; Pub.Date 01/23/2003; Fil.Date 07/17/2001).
Regarding claim 9, Kensho teaches a magnetic resonance imaging (MRI) apparatus ([0003] image diagnosis performed using an MRI apparatus with analysis of tomographic image from MRI [0010]-[0011]) comprising: an image processor ([0009] computer) configured to generate an image of an object ([0009]-[0011] “section display means for displaying a plurality of sectional images of a 3 dimensional medical image obtained by photographing an object” therefore to generate cross-sectional image of the object) and configured to detect one or more  lesions contained in the image and a size of each of the lesion ([0013]-[0014] with “the and a display configured to display the image ([0023] display device for displaying a plurality of cross-sectional images, with claims 1-4 and Figs.1 and 2 “A section display means for displaying a plurality of sectional images of the 3 dimensional medical image”) and [...statistical model about the lesion contained in the image...] and the imaging processor gives an identification [...number...] to the one or more lesions, ([0023] display device for displaying a plurality of cross-sectional images, with claims 1-4 and Figs.1 and 2 “A section display means for displaying a plurality of sectional images of the 3 dimensional medical image”, “a region-of-interest position display unit for displaying a position of a region of interest on a cross-sectional image other than a cross-sectional image indicating the region of interest.” with ROI indicator as boundary of the ROI, with the indication means function of indicating the ROI as lesion candidate) [...the statistical model is a graph on which a first axis indicates the identification number of the lesion and a second axis indicates the size of the lesion...].
Kensho does not specifically teach a statistical model about the lesion contained in the image and the statistical model is a graph on which a first axis indicates the identification number of the lesion and a second axis indicates the size of the lesion as in claim 9.
However, Park teaches within the same field of endeavor of medical imaging with an MRI (Title, abstract and [0002]) the detection of cerebral white matter affection and the display of a volume of a cerebral white matter lesion with the determination of numerical values of changes in amounts according to time and according to cerebral territories ([0068]-[0078] and Fig. 4 with the display of a drawing with the regional model of the brain and the white matter affection/lesion a statistical model about the lesion contained in the image and the statistical model is a graph on which a first axis indicates the identification number of the lesion and a second axis indicates the size of the lesion as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Kensho with a statistical model about the lesion contained in the image and the statistical model is a graph on which a first axis indicates the identification number of the lesion and a second axis indicates the size of the lesion, since one of ordinary skill in the art would recognize that reporting the statistical variation of the lesion sizes for white matter using sequential MRI imaging was known in the art, as taught by Park since graphing a correspondence table is also known in the art as routine and conventional in the art of mathematics and engineering since both method would achieve the same function of presenting the lesion data to the medical practitioner and since the assignment of an identification number to each of the lesion was also known in the art as taught by Kaufman. One of ordinary skill in the art would have expected that this modification could have been made with predictable 
Regarding the dependent claims 10-12, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Kensho, Park and Kaufman.
Regarding claim 10, as discussed above for claim 9, Park teaches the display model with displaying the volume of the lesions ([0072] and Fig.4) therefore teaching the size of the lesion represents the diameter, volume or density of the lesion as claimed.
Regarding claim 11, as discussed above, Kaufman assigning each of the lesions with an identification number ([0071]) and Park teaches the listing of the cerebral territories and their corresponding volume of affected white matter or lesion ([0070]-[0081] and Fig.4) wherein the volume changes are reported as decreasing volumes therefore reading on the image processor gives the identification number to one or more lesions in order of the size of the lesions as claimed and it would have been obvious according to the Court for one of ordinary skill in the art to perform rearrangement/reordering of the listing according to the volume of the lesions since such a reordering or rearrangement would only change the aesthetic design of the graph or the model (MPEP2144.04.I) in order to emphasize the importance of the lesion volume rather than its location.
Regarding claim 12, Park teaches an inputter ([0013]) configured to receive at least one lesion selected from one or more lesions displayed on the image ([0013] selection of cerebral territories), wherein the display displays a graph item corresponding to the selected lesion, with highlight and use of the output unit to display a selected part on the basis of a user input based on an image or graph/table (Figs. 4-5 and [0074]-[0079] and [0085]-[0089] with highlights of the lesions 413 and 417 and 513 and 517 according to the user input).
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kensho (2007 JP2007050045A; Pub.Date 2007-03-01; Fil.Date 2005-08-16) in view of Park et al. (KR1020160046625; Pub.Date 04/29/2016; Fil.Date 10/21/2014) and in view of Kaufman et al. (USPN 20030016850 A1; Pub.Date 01/23/2003; Fil.Date 07/17/2001) as applied to claims 9-12 and further in view of Sullivan et al. (2013 Clin. Cancer Res. 19:2621–8; Pub.Date 2013).
Kensho, Park and Kaufman teach an MRI apparatus and method of using it as set forth above. As discussed above, Kensho and Park teaches an inputter configured to receive any one graph item selected from graph items about one or more lesions displayed on the statistical model as in claims 9 and 12, wherein the image processor identifies a first lesion corresponding to the selected graph item as discussed in claims 9 and 12.

However, Sullivan teaches within the same field of endeavor of medical imaging with MRI (Title and abstract) the detection and identification of lesions with displaying cross-sectional images with the lesions wherein the images are showing the largest diameter of the lesion (Fig.4 with the indicator blue showing the largest diameter of the lesion and the yellow indicator showing the smallest diameter of the same lesion within the first lesion of the cross-sectional image) therefore teaching a cross-sectional image showing the largest diameter of the first lesion, and the display displays the cross-sectional image showing the largest diameter of the first lesion as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Kensho, Park and Kaufman with a cross-sectional image showing the largest diameter of the first lesion, and the display displays the cross-sectional image showing the largest diameter of the first lesion, since one of ordinary skill in the art would recognize that determining and displaying the largest diameter of a lesion within a cross-sectional image in medical imaging such as MRI imaging was known in the art as taught by Sullivan. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Sullivan and Kensho both teach imaging with the magnetic resonance imaging for medical diagnosis. The motivation would have been to ideally provide an evaluating measure for estimating the volume of the lesion using sequential cross-sectional images, as suggested by Sullivan (Fig. 4).

Claim 14 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kensho (2007 JP2007050045A; Pub.Date 2007-03-01; Fil.Date 2005-08-16) in view of Park et al. .
Kensho, Park and Kaufman teach an MRI apparatus and method of using it as set forth above. 
As discussed above for claim 9, Kensho and Park teach the first statistical model, therefore the statistical model is a first statistical model based on the statistical table representative of the lesions present within the different cerebral territories. Additionally, Kaufman teaches the determination of histograms related to lesions within slices or within the whole tissue ([0070]).
Kensho, Park and Kaufman do not specifically teach the display further displays a second statistical model about a lesion contained in the image, wherein the second statistical model is a graph on which a first axis indicates the size of the lesion and a second axis indicates the number of the lesion in each size as in claim 14.
However, Partain teaches within the same field of endeavor of medical imaging with MRI for diagnosis (Title and abstract and [0003]) the determination of the size of the malignant nodules and reporting them with a histogram reporting the number of nodules/lesions as function of their size represented with their density (Fig. 2 and [0015]) therefore the report of histogram reading with the teachings of Kaufman on the display further displays a second statistical model about a lesion contained in the image, wherein the second statistical model is a graph on which a first axis indicates the size of the lesion and a second axis indicates the number of the lesion in each size as claimed.
 Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Kensho, Park and Kaufman with the display further displays a second statistical model about a lesion contained in the image, wherein the second statistical model is a graph on which a first axis indicates the size of the lesion and a second axis indicates the number of the lesion in each size, since one of ordinary skill in the art would recognize that determining and displaying histograms relating the volume or size of 
Regarding the dependent claim 15, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Kensho, Park, Kaufman and Partain.
Regarding claim 15, as discussed above for claim 9, Kaufman is assigning identification number for each of the lesions and select ([0071]) one lesion to follow across the set of slices/cross-sectional image to assess lesion nature of the nodule therefore reading on an inputter configured to receive at least one lesion selected from one or more lesions displayed on the image. Additionally, as discussed for claim 12 above, Kensho, Park and Kaufman teaches the display displays a graph item corresponding to the selected lesion, with highlight, therefore a graph item of the first statistical model relating the distribution of the lesion within the cerebral territories and also a graph item of the second statistical model corresponding to the selected lesion, according to Kaufman, with highlight, as already discussed for claim 12, therefore reading on claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK M MEHL/            Examiner, Art Unit 3793                                                                                                                                                                                            
/MICHAEL J TSAI/            Primary Examiner, Art Unit 3785